               Case 20-22993-SMG         Doc 28      Filed 03/01/21         Page 1 of 1




                          U.S. BANKRUPTCY COURT
              SOUTHERN DISTRICT OF FLORIDA (FORT LAUDERDALE)
                       Bankruptcy Petition #: 20-22993-SMG


 IN RE:                                                       GROSSMAN
 VITALY BAHAR,
        Debtor,                                               CASE NO: 20-22993-SMG
                                                              ADVERSARY: 21-010567-SMG
 _____________________________________
                                                              Chapter 7
 JONNY EDGARDO PINEDA RAPALO
      Plaintiff/Creditor,                                     CORPORATE OWNERSHIP
 vs.                                                          STATEMENT (RULE 7007.1 7007-
                                                              1 and Local Rule 1002-1(A))
 VITALY BAHAR,
       individually, Defendant.


NOTICE OF FILING CORPORATE OWNERSHIP STATEMENT (RULE 7007.1 7007-1
                      and Local Rule 1002-1(A))


       Plaintiff/Creditor, Jonny Edgardo Pineda Rapalo ("Plaintiff/Creditor"), by and through
undersigned counsel, files the attached Corporate Ownership Statement.

       Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned counsel for Plaintiff/Creditor in the
above captioned action, certifies that states that there are no entities to report under FRBP 7007.1
and Plaintiff/Creditor does not own any corporation or have equity interest in any corporation in
the United States.

DATED THIS March 1, 21.

Respectfully submitted,

 EDAM LAW PLLC
 Latitude One Building                                   EDMAR M. AMAYA, ESQUIRE
 175 SW 7th Street, Suite 2410,                          Attorney for Plaintiff/Creditor
 Miami FL 33130
                                               Edmar M. Amaya LL.M.
 Office + 1 (305) 643-0740                     Florida Bar No. 063816
                                               edmar.amaya@edamlaw.com




                                           Page 1 of 1
